Title: To George Washington from Richard Peters, 18 October 1780
From: Peters, Richard
To: Washington, George


                  
                     Sir
                     War Office Octr 18th
                     1780
                  
                  When Capt. Joel was committed to our Charge we thought it proper
                     to examine him & among a Variety of Matter of an unimportant Nature he
                     informed us of there being a Major General in the Sevice of America who was in
                     British Pay. As we conceived this to be a Tale calculated to magnify his
                     Importance or to extract Money from the public we contented ourselves with
                     mentioning the Circumstance to several Members of Congress who did not think it
                     worth regarding as it was not to be supposed that did such a Thing exist it
                     could have come to the Knowledge of a Person so insignificant as Capt. Joel.
                     When General Arnold’s Treason was developed it was supposed that Capt. Joel
                     would give himself Credit for having given the necessary Hints previous to the
                     actual Discovery. But on being interrogated after Arnold’s Villainy appeared he
                     said it was another Major General & on our further & pressing
                     Enquiry he gave up the Name of the General who he said was Major General Howe & alleged that he heard his Name
                     mentioned as a Friend to the British Cause at Col. Fanning’s Table. He farther
                     informed that  a
                     Commissary or Forage Master suffered himself frequently to be taken Prisoner by
                     the British & acted as an Emissary under their Directions &
                     that he had mentioned the Matter so far as related to himself to Genll
                     Howe—Whatever may be thought of the Weight of the Information we concieve it
                     our Duty to write to your Excellency on the Subject that being possessed of the
                     whole Affair you may take such Measures as you shall deem proper. We have
                     endeavored to get the Information in Writing from Capt. Joel but have not been
                     able to obtain it. Mr Joel’s Character has not appeared in a favourable Point
                     of View in the Instances falling under our Notice—He appears to be of quick
                     Parts, daring, unprincipled & so intemperately loquacious that he talks
                     in all Companies about his Affairs & particularly mentions the
                     Information he has given the Board concealing however the Name of the General.
                     We shall be happy to hear speedily from your Excellency on the Subject that if
                     it is deemed necessary Mr Joel may be farther examined or secured as an
                     Evidence in the Matter which will be kept secret so far as depends upon us
                     until you are pleased to order otherwise. We have the Honour to be with the
                     highest Respect & Esteem your very obed. Servants
                  
                     Richard Peters
                     By order in Behalf of the Board
                  
                  
                     P.S. Since writing the above Mr Joel has been farther
                        interrogated by a Member of the Board & he says that he heard Col.
                        Fanning tell W. Smith Esq. in New York that he (Col. Fanning) had sent out
                        an American Commissary who suffered himself to be captivated frequently by
                        the British with a Letter to Major Genl Howe & that he (Col. F.) had
                        no Doubt of his complying with the Terms of it as more splendid Advantages
                        were offered him than any he could obtain in the American Service Mr Joel
                        farther said that he communicated this Conversation to Genl Howe who
                        informed Thos Smith (Bror of W. Smith) then present thereof. Upon being
                        pressed to give his Information in Writing he at first evaded and finally
                        refused it as he said he would not become an Accuser; but promised to leave
                        it sealed up for the Board when he went to Sea which he expected would be in
                        a short time.
                  
                  
               